Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to the Application filed February 20, 2020.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/12/20, 7/24/20, 10/13/20, and 4/14/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paduroiu (U.S. Patent Application No. 2018/0332087) in view of Kaitchuck (U.S. Patent Application No. 2018/0332088).

Regarding Claim 1, Paduroiu discloses a data storage system, comprising: 
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (par [0171], Paduroiu – processing devices and memory storage devices), wherein the computer executable components comprise: 
a data stream component that maintains a data stream of a first structure, the first structure comprising respective stream segments that are associated with respective first key ranges (par [0048] and [0105], Paduroiu – data streams are partitioned into stream segments and based on a routing key… the routing keys are hashed to form a “key space” which is divided into a number of partitions)1; 
a transaction processing component that commits a transaction to the data stream, wherein the transaction comprises events arranged in a second structure that is distinct from the first structure, the second structure comprising respective transaction segments that are associated with respective second key ranges (par [0124-0125], Paduroiu – events are published into transactions and the transactions have routing keys, and associated with multiple stream segments).
While Paduroiu discloses a merge operation for merging a segment into another segment (par [0032], Paduroiu); corresponding to the claimed merging component. However, Paduroiu is not as detailed with respect to merging respective ones of the transaction segments into respective ones of the stream segments, resulting in merged transaction segments, in 
On the other hand, Kaitchuck discloses merging respective ones of the transaction segments into respective ones of the stream segments, resulting in merged transaction segments, in response to the second key ranges of the respective merged transaction segments matching at least respective portions of the first key ranges of the respective ones of the stream segments (par [0103], [0144-0153], Kaitchuck – generating and merging distributed transactions wherein a transaction is generated and associated with an active stream, next a set of stream segments that are associated with the transaction is established, events are targeted to the transaction, receiving a request to merge the transaction, and the set of stream segments can be committed into the active stream so that the transaction data is appended from each transaction stream segment to the corresponding active stream segment until the merge is committed… wherein segments covering a contiguous range of key space can also be merged). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaitchuck’s atomic streaming data into Paduroiu’s streaming environment. A skilled artisan would have been motivated to combine in order to provide a simpler approach for processing stream data.

Regarding Claim 2, the combination of Paduroiu in view of Kaitchuck, disclose the data storage system of claim 1, wherein the merging component merges the merged transaction segments into the data stream while preserving the first structure of the data stream (par [0103], [0144-0153], Kaitchuck). 

Regarding Claim 3, the combination of Paduroiu in view of Kaitchuck, disclose the data storage system of claim 1, wherein the computer executable components further comprise: a par [0124-0125], Paduroiu – events are published into a Transaction and their relationship between routing keys, stream segments, and time… a Transaction may “batch” up a bunch of events and commit them as a unit into a stream, wherein a Transaction is associated with multiple stream segments).

Regarding Claim 4, the combination of Paduroiu in view of Kaitchuck, disclose the data storage system of claim 3, wherein the transaction recording component assigns the second key ranges to the respective transaction segments such that the second key ranges match respective ones of the first key ranges associated with the data stream at a time at which the respective transaction segments are generated (par [0124-0125], Paduroiu). 

Regarding Claim 8, the combination of Paduroiu in view of Kaitchuck, disclose the data storage system of claim 1, wherein the transaction comprises one or more unmerged transaction segments having second key ranges that are distinct from the first key ranges of the respective stream segments, and wherein the merging component alters the first structure of the data stream to the second structure and merges the one or more unmerged transaction segments into the data stream according to the second structure (par [0103], [0144-0153], Kaitchuck). 

Regarding Claim 9, the combination of Paduroiu in view of Kaitchuck, disclose the data storage system of claim 8, wherein the merging component returns the data stream to the first structure in response to merging the one or more unmerged transaction segments into the data stream (par [0103], [0144-0153], Kaitchuck). 

Claims 10-13 contain similar subject matter as claims 1-4 above; and are rejected under the same rationale.
Claims 16-18 contain similar subject matter as claims 1-3 above; and are rejected under the same rationale.

Allowable Subject Matter
Claims 5-7, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: wherein the merging component merges a first one of the transaction segments into a first one of the stream segments in response to a first one of the second key ranges for the first one of the transaction segments matching a first portion of a first key range for the first one of the stream segments that comprises less than all of the first key range. 


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 10, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Further details about the routing key can be found within Paduroiu at par [0096] and further details about key space can be found at par [0108].